Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-16, drawn to semiconductor devices.
Group II, claim(s) 17-20, drawn to methods of making semiconductor devices.

Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.  It appears that they have been drafted with slightly different versions of what would be a special technical feature (if drafted super narrowly, or at least more narrowly, and only considering the feature in comparison to basic substrate/nucleation/buffer/channel/barrier epi structures with source/drain electrodes).  The office notes that the “a first semiconductor structure formed adjacent to the second side of the substrate” and “a second semiconductor structure formed adjacent to the second side of the substrate” along with “wherein the first semiconductor structure and the second semiconductor structure are adjacent to each other” is considered to be a far cry from the “forming a first semiconductor structure and a second semiconductor structure at a second side of the substrate” and “wherein the second side is opposite to the first side” just outright in terms of recital of a special technical feature, if for no other reason than the “adjacent” (interpreted here as “nearby”) 
Further, Group I and Group II lack unity of invention because even if the inventions of these groups could be considered to require the technical feature of the slightly not quite mirrored limitations above, these technical features are not a special technical feature as they does not make a contribution over the prior art in view of Gao et al. (“Gao” US 10,128,228 patented 11/13/2018, see filed IDS).  Here the office notes that this reference appears to anticipate at least claim 1, as to claim 1, see a semiconductor device (see device in Fig. 1, description beginning in col. 4, line 31) comprising: 
A substrate having a first side and a second side (see substrate 102 with first side being upper side and lower side being the second side in Fig. 1; col. 4, line 34), 
A first nitride semiconductor layer disposed on the first side of the substrate (see the channel layer 108; col. 5, line 17),
A second nitride semiconductor layer disposed on the first nitride semiconductor layer and having a band gap greater than a band gap of the first nitride semiconductor layer (see barrier layer 110 here being AlGaN as compared to GaN of the channel layer 108 with accompanying bandgaps; discussion around col. 5, lines 21-35), 
A first electrode (see source S) disposed on the second nitride semiconductor layer, 
A second electrode (see drain D) disposed on the second nitride semiconductor layer, 
A first semiconductor structure (see left side region 132 as a distinct structure; col. 7, lines 22-38) formed adjacent to the second side of the substrate (note this is formed nearby to the backside of the substrate although not underneath it with respect to the layers up near the top of the device 110/108 etc.), 
A second semiconductor structure (see the leftmost region 134 as a distinct structure; see same cited paragraph as above) formed adjacent to the second side of the substrate (note this is also formed 
wherein the first semiconductor structure and the second semiconductor structure are adjacent to each other (note the leftmost 132 and the leftmost 134 are directly abutting each other). 

A telephone call was made to applicant's representative to request an oral election to the above restriction requirement due to the complexity of the restriction.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GRANT S WITHERS/               Primary Examiner, Art Unit 2891